Exhibit 10.1
 

[longlogo.jpg] 
P.O. Box 3590
Honolulu, HI  96811-3590
Telephone (808) 544-0500

 
 
May 24, 2010






John C. Dean
Acting Executive Chairman of the Board
Central Pacific Financial Corp.
Central Pacific Bank


Re:  Your compensation for the period from March 15, 2010 to December 31, 2010


Dear Mr. Dean:


This letter is to confirm your compensation for serving as acting and actual
Executive Chairman of the Board for Central Pacific Financial Corp. (“CPF”) and
Central Pacific Bank (“CPB”) for the period from March 15, 2010 through December
31, 2010 (the “Compensation Period”).


 
1.
For serving in such capacities you will receive a salary of $1.00 and a grant of
200,000 restricted stock units under the 2004 Stock Compensation Plan of CPF in
accordance with the terms of that Restricted Stock Unit Agreement dated of even
date herewith.  You will receive no other salary or compensation for the
Compensation Period.



 
2.
It is anticipated that you will be either elected or appointed as a member of
the Board of Directors of CPF and CPB (individually and collectively the
“Board”) in the near future.  The compensation described in item 1 above
includes your compensation for serving as a director of CPF and CPB.  Thus, you
will not receive any Board or Board committee retainers or meeting fees.



 
3.
As an employee of CPF and CPB, you are entitled to receive all standard employee
benefits.  You will also receive a monthly automobile allowance of $1,000.



 
4.
You will not be entitled to any short or long term incentive plan payments for
2010 performance.



While the above is the compensation arrangement approved by the Board, please
understand that CPF and CPB reserve the right to make any changes and amendments
to this arrangement and related agreements or to withhold or recover
compensation (on either a retroactive or prospective basis and whether or not
earned/accrued or yet to be earned/accrued) as necessary or  required to comply
with all applicable laws, regulations and restrictions, to include without
limitation, any regulatory orders, mandates, directives or prohibitions, the
Emergency Economic Stabilization Act of 2008 (“EESA”), the American Recovery and
Reinvestment Act of 2009 (“ARRA”), and regulations implementing EESA and ARRA
issued by the U.S. Department of Treasury with respect to executive compensation
or otherwise.  Neither CPF nor CPB shall be required to make any payment if such
payment requires any regulatory approval, which has not been obtained.  In
addition, CPF and CPB shall have a right to recover (clawback) compensation if
payment of such compensation is due to materially inaccurate financial
statements, excessive risk taking, or unsafe, unsound, improper, or wrongful
acts or omissions.


If the foregoing is agreeable with you, please sign and return the original of
this letter to the undersigned.
 
 
 
 

--------------------------------------------------------------------------------

 
Sincerely,
 
 
CENTRAL PACIFIC FINANCIAL CORP. & CENTRAL PACIFIC BANK
 
 
/s/ Richard J. Blangiardi
Richard J. Blangiardi, Chair
Compensation Committee
Board of Directors




Accepted and Agreed:
 
 

/s/ John C. Dean May 24, 2010 John C. Dean   Date 

 

